Citation Nr: 1315680	
Decision Date: 05/13/13    Archive Date: 05/15/13

DOCKET NO.  04-26 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back disability, claimed as a back strain.

2.  Entitlement to service connection for bone spurs of the spine, including as secondary to the low back disability.

3.  Entitlement to service connection for a pulmonary disorder, claimed as asbestosis.

4.  Entitlement to service connection for pancreatitis.

5.  Entitlement to a compensable disability rating for post-operative residuals of an excision of a lipoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military service from April 1969 to December 1970, from December 1990 to May 1991, and from November 2004 to February 2005, as well as additional service in the National Guard.  He also had a period of active service from July 1973 to June 1974, but is barred from receiving VA benefits for this period because, as VA concluded in an April 1975 administrative decision, the discharge was not under other than dishonorable conditions.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2003 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  In June 2006 a video conference hearing in this matter was held before a Veterans Law Judge (VLJ) who is no longer with the Board; a transcript of that hearing is associated with the claims file.  By an August 2011 letter the Veteran was advised of his right to another Board hearing (pursuant to 38 C.F.R. § 20.707), and opted to have a video conference hearing that was held in December 2011 before the undersigned; a transcript of that hearing is also associated with the claims file.  This matter has been remanded by the Board on prior occasions.  

The Board also notes that the Veteran's March 2003 claim specifically states that he is seeking entitlement to service connection for asbestosis.  Although a claimant may describe only a particular disability in a service connection claim, the claim should not necessarily be limited to that disability.  Rather, VA should consider the claim as a claim for any disability that may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and information the claimant submits or VA develops and obtains in connection with the claim.  The United States Court of Appeals for Veterans Claims (Court) has indicated that a claimant does not file a claim to receive benefits only for a particular diagnosis, but rather for the affliction his condition, however diagnosed, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has therefore described the underlying issue generally as one of entitlement to service connection for a pulmonary disorder, claimed as asbestosis.


FINDINGS OF FACT

1.  The Veteran's low back disability is not causally related to active duty service (to include any injury during service); nor was it manifest within the presumptive time period after service.  

2.  Bone spurs of the spine was not caused or aggravated by the Veteran's active duty service; nor by any service-connected disability.  

3.  The persuasive medical evidence does not show that the Veteran currently has asbestosis; a pulmonary disorder is not shown to be etiologically related to any in-service event, injury, or disease, including asbestos exposure. 

4.  Pancreatitis has not been shown to have had its onset in active duty service nor is such disability otherwise a result of active duty service.  

5.  The Veteran's post-operative residuals of an excision of a lipoma scar is 5 cm, not painful on examination or unstable; it does not cause functional impairment of the Veteran's back. 


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

2.  Bone spurs of the spine was not incurred in or aggravated by the Veteran's active duty service; nor is any current bone spurs of the spine proximately due to or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).

3.  The Veteran does not have a pulmonary disorder, claimed as asbestosis, due to disease or injury that was incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012). 

4.  Pancreatitis was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).

5.  The criteria for a compensable rating for post-operative residuals of an excision of a lipoma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7819 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  


Duty to Notify

After reviewing the claims file, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  In a letter sent in April 2003, the claimant was informed of the information and evidence necessary to warrant entitlement to service connection and in a letter sent May 2010 (pursuant to Board remand) he was informed of the information and evidence necessary to warrant entitlement to an increased (compensable) rating.  Moreover, in the letters, the appellant was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

In March 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  In the instant case, a January 2007 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal.  Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claims on appeal have been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims and is not prejudiced by any technical notice deficiency in the course of his appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  These facts notwithstanding, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Duty to Assist

The Board finds that there has been compliance with the assistance provisions set forth in the law and regulations with respect to the claims on appeal.  The Veteran's service treatment records (STRs) are associated with the claims file.  All available pertinent records, in-service and VA have been obtained.  A review of Virtual VA (VA's electronic database storage) found VA treatment records for the period January 2007 to May 2012, which are now associated with the claims file.  Records (including on CD) from Social Security Administration (SSA) do not include medical records.  A review of the SSA application for benefits that was submitted, shows that the only medical treatment indicated by the Veteran was by VA and such records are associated with the claims file.  Pursuant to Board remand, the Veteran was asked to complete an authorization and consent form so that VA could obtain the records from the Veteran's private physician in Hattiesburg.  There has been no response by the Veteran to that request.  Further, the Veteran did not respond to the RO's request for additional information regarding his service connection claim for asbestosis, to include information regarding post service evidence of occupational or other asbestos exposure.  As the Veteran has not adequately responded to the RO's requests, he is reminded that while VA has a duty to assist him in the development of his claims, he has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  The law also provides that a claimant for VA benefits has the responsibility to present and support the claim.  38 U.S.C.A. § 5107(a).  The Veteran was afforded VA examinations that addressed each of the claimed disabilities decided herein.  

In May 2012, the Board remanded the matters for additional development.  With respect to the claims decided herein, the Board finds that the agency of original jurisdiction substantially complied with the May 2012 remand orders and no further action is necessary in that regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield, 444 F.3d at, 1333-34.

Legal Criteria, Factual Background and Analysis

Initially, Board notes that it has reviewed all of the evidence of record, to include in the Veteran's claims file and in Virtual VA, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service Connection Claim

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The term 'active military, naval, or air service' includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24).

In order to establish service connection for a claimed disability, there must be: 
(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Briefly, the legal requirements for a successful secondary service connection claim are: (1) evidence of a current disability for which secondary service connection is sought; (2) a disability which is service connected; and (3) competent evidence of a nexus between the two.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  A layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Low Back Disorder

The Veteran seeks entitlement to service connection for a back disability which he contends was caused or began during active duty.  Specifically he asserts that during AIT [Advanced Individual Training] in basic training he fell in a hole and something popped in his back.  He went on "sick call" and was given muscle relaxers and some other medication.  STRs show that on August 18, 1969 (active duty Army service) he was seen at the dispensary complaining of low back pain.  Notably, the report notes that the Veteran stated that he fell.  However, on September 15, 1969 physical examination (less than one month later) his spine and other musculoskeletal were normal on clinical evaluation; and on his medical history report, he indicated that he had never had recurrent back pain, or bone, joint or other deformity.  In a July 1973 Report of Medical Examination it was noted that the Veteran was again qualified for enlistment.  There were no abnormalities, including of the spine and other musculoskeletal, noted on clinical evaluation.  On his April 1974 Report of Medical History he indicated that he did not have or had ever had recurrent back pain.  On May 1978 National Guard re-enlistment medical examination report no abnormalities of the spine or other musculoskeletal were noted on clinical evaluation.  The Veteran, at that time reported that he was in "good" health.  On periodic medical examination reports for the National Guard in November 1981, September 1985, and October 1989, there were no abnormalities of the spine noted.  In his April 1991 separation examination report there were no abnormalities of the spine or other musculoskeletal noted; and in his separation medical history report, he indicated that he did not have or had ever had recurrent back pain.  

Post service, on September 1991 VA examination no complaints of the musculoskeletal system were reported.  In an Annual Medical Certificate dated in October 1997, the Veteran indicated that he hurt his back in July 1997 and had been to the emergency room twice.  He stated that he had an MRI [magnetic resonance imaging] in July 1997 and that he had a bulged disc. 

In June 1999 the Veteran presented to the emergency room complaining of upper abdominal pain.  It was noted that he hurt his back in March 1999 and was disabled due to disc problems and arthritis in the back.  There was no assessment rendered regarding the back.  

In an August 1999 report by a private physician, Dr. Bernardo, it was noted that the Veteran had been injured in March 1999 while working, and that lifting injury had resulted in lower back pain primarily.  The Veteran had a two-week course of physical therapy and a lumbar epidural steroid injection.  On examination the Veteran had significant muscle spasm in the lumbar paraspinous muscle region bilaterally.  The assessment was chronic lumbar sprain/strain.  

In an Annual Medical Certificate dated in October 2001, the Veteran noted that he continues on workers' compensation related to the loss of his job resulting from an on-the-job back injury.  February 2002 x-rays of the lumbosacral spine showed an anterior spur of the L5 with disc space narrowing between L5-S1.  Otherwise, height of the vertebral body and the intervertebral disc spaces were well preserved.  

An April 2002 Department of the Army memorandum regarding the Veteran's request for a Medical Evaluation Board noted he failed his last "AMC" dated in October 2001 due to being under a doctor's care for his back and chest pain.  Further, it noted that he was on continued workman's compensation resulting from an on-the-job injury.  It was the opinion of the commanding officer (who authored the memorandum) that the Veteran was incapable of performing his duties in either inactive duty training or active duty training.  

On November 2004 VA outpatient treatment report, the Veteran complained of chronic low back pain.  The impression was low back pain secondary to degenerative joint disease.

The Veteran testified at his June 2006 videoconference hearing that he initially strained his back while in Vietnam when he stepped in a hole and something popped in his back.  He stated that he went on sick call and was given muscle relaxers and other medication.  He testified that since that time he has had nagging pain in the back.  He stated that he was treated with two steroid injections in 1999 or 2000, and three or four in 2002 or 2003.  At his December 2011 videoconference hearing the Veteran testified that while in basic training he was following somebody through the woods at night and he stepped in a big hole (probably 3 or 4 feet) and hurt his back.  The next day he went to sick call.  He stated that treatment consisted of being put on light duty for a couple of days.  He stated that he has had problems with his lower back ever since service.  

On June 2012 VA examination of the spine, the Veteran reported that he originally injured his low back when he stepped into a hole during AIT.  He stated that he sought medical treatment and returned to AIT and then served a tour in Vietnam.  He reported that at some point after he was out of the military his back began to bother him.  He then had an on-the-job injury around 1997 or 1998, which occurred when he lifted something too heavy.  He received worker's compensation benefits and eventually received a settlement; and "basically" has not worked since.  He stated that his back still hurts.  The diagnoses were lumbar strain and mild L4-5, L5-S1 disc bulging with mild degenerative changes.  The examiner noted review of the claims file.  He noted that he was unable to define a nexus between the Veteran's present back disorder and any incident or occurrence in service, which includes the report of a fall in August 1969.  He stated that subsequent medical history and examinations in the military were negative for any residuals of the reported fall.  There are notes from a private neurosurgeon documenting an on-the-job back injury with no reference to any pre-existing condition or back problem related to the military.

There is no controversy in this case as to the fact that the Veteran currently suffers from a low back disability.  Rather, the decisive questions in this appeal involve whether the Veteran's current low back disability had onset during military service or is otherwise etiologically related to military service.  An August 1969 service treatment record does show he had a fall.  However, when he was examined in service in September 1969 (less than 30 days after his fall) his spine and other musculoskeletal were clinically normal; and he indicated that he had never had recurrent back pain, or bone, joint or other deformity.  Subsequent to the August 1969 fall, in-service medical reports are negative for any residuals associated with the reported fall.  Furthermore, no abnormalities of the spine or other musculoskeletal were noted on his separation examination in April 1991.  Nor was there evidence that arthritis of the spine was manifested in the first post service year.  

After service, during an annual medical evaluation in October 1997, the Veteran reported that he hurt his back in July 1997 and had been seen twice in the emergency room.  The record contains a June 1999 emergency room report wherein the Veteran reported that he hurt his back in March 1999 and was disabled due to disc problems and arthritis.  The October 1997 report was the first time, following his discharge from service, the record shows any complaints of a low back disability, (which is approximately 27 years following his first period of service (in December 1970); approximately 23 years following his second period of service (in June 1974); and approximately 6 years following his third period of service (in May 1991)).  Such a lengthy period without evidence of complaints or treatment may be viewed as evidence weighing against the claim.  See Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000).  Consequently, service connection for a low back disability on the basis that it became manifested in service, and persisted, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.

In the absence of a finding of continuity of symptoms since service, the Veteran needs to establish service connection of a low back disability by competent evidence of a nexus between his current claimed disability and his active duty service.  However, the evidence of record is against establishing any such nexus.  

The in-service incident which is alleged by the Veteran with regard to his low back is in fact documented in service treatment records.  And, while service treatment records show the Veteran complained of low back problems that resulted from falling in a hole during basic training, there is no suggestion of a chronic low back disability in service.  This supports a finding that the Veteran's complaint of low back pain during service was acute and transitory with no residuals.  There is no evidence that a chronic low back disability was either incurred in or aggravated by his active duty service; nor is it shown that arthritis of the spine was manifested in the first post service year.  In this regard, the Board considers the service treatment records to be highly probative; in particular, the Board finds that the September 1969 medical examination and medical history reports dated shortly after the Veteran injured his low back and the April 1991 separation examination report, are considered highly probative.  The September 1969 medical examination report was contemporaneous to the Veteran's active duty service, which was prepared shortly after he reported injuring his low back when he fell in a hole and the April 1991 separation medical examination and medical history reports, which show a normal spine on clinical evaluation and the Veteran reported that he did not have or had ever had recurrent back pain.  

There is also medical evidence of current low back disability.  The question with regard to the low back claim is whether the current low back disability is causally related to the in-service incident or event.  In this regard, the Veteran reported in October 1997 that he hurt his back in July 1997 and had been to the emergency room twice.  Here, the Board observes the absence of evidence of any complaints, history, treatment or diagnosis of low back disability for more than five years following discharge from service.  Moreover, in March 1999 the Veteran injured his low back in a lifting injury at work.  He was treated by a private physician, who diagnosed chronic lumbar sprain/strain.  In April 2002 the Veteran requested a medical evaluation board review because he had failed his 2001 annual medical evaluation due to being under a doctor's care for his back.  At that time he reported that he was on continued workman's compensation resulting from an on-the-job injury.  The June 2012 VA examiner opined that he was unable to define a nexus between the current low back disability and the 1969 in service fall because subsequent service medical reports were negative for any residuals of the reported fall, and a post service private neurosurgeon documented an on-the-job back injury with no reference to any pre-existing back problem.  These reports weigh against the Veteran's claim to the extent that they show that the Veteran did not manifest a chronic low back disability in service.  There is no evidence of a chronic low back disability in service.  Low back complaints in service were acute and transitory and any current low back disability is not causally related to any such in-service occurrence.  There is also no persuasive evidence of aggravation of the job-related back injury during the Veteran's subsequent service.  

VA examination in 2012 show mild degenerative changes of the lumbar spine; there is however no persuasive evidence showing that the Veteran's low back manifested any chronic disability within one year following separation from service.  The Board notes that the evidence specifically shows that there was no chronic disability of the spine as of September 1969, which was less than one month after the alleged pertinent in-service injury, and also on service separation examination in April 1991.  There is no contemporaneous evidence of the onset of chronic low back disability within a year following service to warrant service connection for arthritis on a presumptive basis.  There is no other medical opinion of record which relates the etiology of any current low back disability to any occurrence or onset during military service.  

The Board finds that the preponderance of the evidence is against service connection for the claimed low back disability in this case.  

The Board has reviewed the entirety of the evidence of record but finds that there is no other evidence of record which probatively contradicts the findings presented in the probative evidence discussed above with regard to this matter.  The Board acknowledges the Veteran's own contentions with regard to his belief that he suffers from a low back disability related to his military service, and recognizes that he is competent to testify as to observable symptoms.  38 C.F.R. § 3.159(a)(2); see also 
Layno v. Brown, 6 Vet. App. 465, 471 (1994) ("[C]ompetent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge").  

In Jandreau, 492 F. 3d 1372, the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

As noted, the Board finds that the Veteran is competent to present testimony identifying when he recalls an injury event or when he experienced certain symptoms which may be related to the claimed low back disability.  However, he is not competent to establish a specialized medical determination such as the specific etiology of his low back disability.  The Board acknowledges the Veteran's testimony suggesting chronicity of his low back disability from the time of his military service onward; however, these hindsight recollections are inconsistent with the overall evidence and thus not credible.  The contemporaneous service medical and history reports are highly probative evidence with regard to the health of the Veteran's back during his periods of service, including after the time of the described pertinent in-service injury to the low back.  In light of the overall evidence, the Board does not find the Veteran's assertions to be credible.  The Board finds it highly significant that the Veteran did not report continuing low back symptoms, during the remainder of his various service periods, highly significant since he had the opportunity to do so.  The failure to report any back symptoms he may have had during service after falling and for many years after service also weighs against his credibility regarding a continuity of symptoms. 

Even considering the Veteran's lay statements, with regard to the matter they are competent to address, the most probative evidence weighs against the claim of entitlement to service connection in this case.  Competent medical evidence is required to establish an etiological nexus between a claimed disability and military service.  In this case, the Board finds that the preponderance of the probative evidence of record weighs against finding any such nexus with regard to the claimed low back disability. 

In this case, the most probative evidence shows that the Veteran's low back disability was not caused by nor aggravated by the Veteran's military service, including in particular the described in-service injury involving falling in a hole.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a low back disability. Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55 (1990). 

Bone Spur of the Spine

The Veteran contends that he has bone spurs on his neck that showed up after he was injured in Vietnam.  STRs are silent with respect to any injury to the neck/cervical spine or any findings pertaining to the neck/cervical spine.

On September 1991 VA examination no complaints of the musculoskeletal system were reported.  On review of the Veteran's history during a VA hand consultation regarding carpal tunnel, in May 2005, the Veteran reported that he was seen by his primary care physician and was told he had bone spurs in the cervical spine in the past.  There were no objective findings or diagnosis recorded regarding the cervical spine.  MRI of the cervical spine taken in June 2005 showed the spinal canal and neural foramina appeared unremarkable at C2-3, C3-4, C4-5, C5-6, C6-7, C7-T1 interspaces, no definite herniation, there may be mild bulging at C5-6 interspace, which was not causing any significant pressure effect on the thecal sac.  No previous studies were available for comparison.

At his June 2006 videoconference hearing the Veteran testified that he sought treatment for his bone spurs of the neck from a VA facility around 2004/2005.  He stated that he did not sustain a neck injury in service, and he does not know how the claimed bone spurs of the neck are related to his military service.  At the December 2011 videoconference hearing, he testified that he starting having problems with his neck not "too long" after he got out of the service.  He stated that he sought treatment from a private physician for his neck about three months ago (September 2011).  He stated that he was told that some of the discs of his cervical spine are deteriorating.  

In a January 2007 VA physical therapy note, it was noted that the Veteran had complaints of chronic neck and back pain.  The impression was chronic pain secondary to degenerative joint disease.

The Veteran does not contend that bone spur of the spine was manifested in service and persisted.  He stated at his June 2006 videoconference hearing that he did not sustain a neck injury in service, and he does not know how the claimed bone spurs of the neck are related to his military service.  His STRs are silent regarding bone spurs or other disability of the neck or cervical spine.  On physical examination in September 1969 his neck, spine and other musculoskeletal were normal on clinical evaluation; and on his medical history report, he indicated that he had never had painful or swollen joints, or bone, joint or other deformity.  In a July 1973 Report of Medical Examination it was noted that the Veteran was again qualified for enlistment.  There were no abnormalities, including of the neck, spine and other musculoskeletal, noted on clinical evaluation.  On his April 1974 Report of Medical History he indicated that he did not have or had ever had swollen or painful joints, bone, joint, or other deformity.  On May 1978 National Guard re-enlistment medical examination report no abnormalities of the spine or other musculoskeletal were noted on clinical evaluation.  The Veteran, at that time reported that he was in "good" health.  On periodic medical examination reports for the National Guard in November 1981, September 1985, and October 1989, there were no abnormalities of the neck or spine noted.  In an April 1991 separation examination report no abnormalities of the neck, spine or other musculoskeletal were noted; and in his separation medical history report, the Veteran indicated that he did not have or had ever had swollen or painful joints, bone, joint or other deformity.  Hence, service connection for the claimed disorder on the basis that it became manifest in service, and persisted, is not warranted.  

Furthermore, there is no competent evidence that relates the Veteran's current cervical spine disorder to any period of active duty service.  The evidence of record does not support that a neck/cervical spine disorders is somehow directly related to service (nor so specifically alleged), service connection for bone spurs of the spine on a direct basis, i.e., that the disorder was incurred or aggravated in service, is not warranted.

Pulmonary Disorder

The Veteran asserts that he is entitled to service connection for a pulmonary disorder, claimed as asbestosis.  Specifically, he contends that he was exposed to asbestos that was in old buildings during his first period of service and while serving in the National Guard.  After careful consideration of all procurable and assembled data, the Board finds that service connection for asbestosis or other pulmonary disorder is not warranted.  

First, there is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases.  However, in 1988, VA issued a circular on asbestos-related diseases which provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans Administration, DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21 (October 3, 1997) (hereinafter "M21-1").  Also, an opinion by the VA General Counsel discussed the development of asbestos claims.  VAOPGCPREC 4- 00 (April 13, 2000).  The Board notes that the aforementioned provisions of M21-1 have been rescinded and reissued as amended in a manual rewrite (MR) in 2005.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos."

The manual provisions acknowledge that inhalation of asbestos fibers and/or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  As to occupational exposure, exposure to asbestos has been shown in insulation and shipyard workers, and others.  The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  See M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9a-f.

The manual further provides that VA must determine whether military records demonstrate evidence of asbestos exposure in service; whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the Veteran.  See M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

In the instant case, the Veteran's DD- 214's show his military occupational specialties were "Stk Cont & Acct Spec", Bradley fighting vehicle system mechanic, light wheel vehicle mechanic, construction equipment repair and infantry.  His military occupational specialties arguably may have included the servicing of friction products such as clutch facings and brake linings.    

STRs are wholly devoid of treatment, complaints, or diagnoses of asbestosis, and asbestos related lung disease, or shortness of breath.  Notably, the September 1969 report of medical history indicated he had pain or pressure in the chest.  He explained that he was having pain in the chest before he came into the Army, about one year prior.  The lungs and chest were evaluated as normal.  In November 1970 the Veteran complained of chest pain.  The impression was possible pneumonitis.  A September 1973 chest x-rays showed markings slightly increased in the right upper lung zone without evidence of an infiltrate.  

Post service, in September 1991, the Veteran underwent a VA examination.  At that time he did not report any complaints or treatment for a pulmonary disorder.  On examination he had no respiratory symptoms.

In an August 2000 private consultation report, the Veteran reported that he did not smoke and that he was employed as a welder.  In an April 2003 VA outpatient treatment report, it was noted that the Veteran had an abnormal chest x-ray, and he had never smoked tobacco.  Questionable asbestos exposure, cement and welding work were also noted.  In a September 2003 VA medical report addendum, the Veteran reported a history of asthma/ chronic obstructive pulmonary disease (COPD), depression, and chronic obstruction on PFT's [pulmonary function test] but no history of childhood asthma or smoking.  He reported heavy second hand exposure as a barber.  The assessment was obstructive lung disease and probable obstructive sleep apnea.  Chest x-rays in September 2003 show normal bronchial markings, no blunting and no effusion.  Mild biapical pleural thickening.  The impression was no active segmental airspace consolidation and unchanged.  A VA assessment in 2004 revealed probable asthma, currently not on albuterol, lightheadedness, not likely due to albuterol but due to shortness of breath, and probable sleep apnea.  A May 2006 VA pulmonary clinic progress note noted home oxygen started in April 2005 a 2 liters with sleep only.  

At his June 2006 videoconference hearing, the Veteran testified he was exposed to asbestos while at Fort Polk, Louisiana; they had old buildings that had asbestos in them.  He stated that while in the National Guard, the asbestos could be seen in the top of the building; it was exposed.  In Fort Polk the siding had asbestos on it, and sometime a little bit could be seen on the floor.  He was at Fort Polk for six months beginning April 1969.  He stated that he was again exposed in the National Guard from 1978 to 1991/1992.  He stated that he had never been tested for asbestos.

On June 2012 VA respiratory examination, it was noted that the Veteran does not have multiple respiratory conditions.  Chest x-rays showed no acute infiltrates.  High resolution computed tomography (CT) to evaluate interstitial lung disease such as asbestosis showed no CT evidence of interstitial lung disease, bronchiectasis, infiltrates, pulmonary nodules or pleural effusions.  He was diagnosed with chronic obstructive pulmonary disease (COPD).  

The examiner noted that the claims file and CPRS records were reviewed.  There was no documentation in the records of any asbestosis related disease.  The chest x-rays report of September 1973 made note of probable old interstitial fibrotic changes in the right upper lung zone, however subsequent chest x-rays and chest scan did not note any fibrotic or interstitial lung disease, therefore earlier chest x-rays findings did not indicate any chronic or progressive lung disease.  By history the Veteran noted that his exposure to asbestos was 1978 to 1993, which was after the cited chest x-ray.  The Veteran was diagnosed with obstructive lung disease in 2003 based on the records review.  It is noted in the record that this was called asthma/COPD because pulmonary function studies have shown a reversible component to bronchodilators.  He indicated that he had never smoked.  The record does not reveal any asthma or COPD while in service based on review of the record.  He does not have findings of asbestosis.  His high resolution chest CT done in July 2012 show no evidence of interstitial lung disease.  There is no documented evidence of the onset of lung disease in service that has progressed to the current condition.  The examiner opined that he is unable to relate the Veteran's present lung disease or obstructive lung disease to his active service.  The examiner could find no evidence of asbestosis related lung disease.

Assuming for the sake of argument that the Veteran was exposed to asbestos during his service, either in connection with his duties as a mechanic or in old buildings as he has claimed, the evidence shows that he does not have an asbestos-related respiratory disorder.  Service treatment records are silent for any treatment, complaints or diagnoses of asbestosis, or any asbestos-related lung disease or other pulmonary disease.  Further, there are no postservice findings of asbestosis, or any asbestos-related disease; a high resolution chest CT performed in July 2012 showed no evidence of interstitial lung disease, bronchiectasis, infiltrates, pulmonary nodules or pleural effusions.  Thus, the evidence of record does not show that the Veteran now has, or at any time during the appeal period has had, asbestosis or an asbestos exposure-related disease.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim").  The 2012 VA examiner concluded that the Veteran does not have findings of asbestosis or asbestos-related lung disease.  While the Veteran is competent to report symptoms he experiences, including shortness of breath, whether or not such symptoms reflect an underlying disease due to asbestos exposure is a medical question beyond the capability of his lay observation.  See Jandreau, 492 F.3d at 1377.  Absent competent evidence of a medical diagnosis of asbestosis or an asbestos exposure-related disease, there is no valid claim of service connection for such disability.  See Brammer, 3 Vet. App. 223.

Regarding a pulmonary disorder (other than asbestosis), the Veteran has been diagnosed with COPD.  COPD, or any other pulmonary disorder, has not been linked to any period of the Veteran's active duty service.  Service treatment records show that September 1973 chest x-rays revealed markings slightly increased in the right upper lung zone without evidence of an infiltrate.  However, with regard to the September 1973 chest x-rays, the June 2012 VA examiner noted that since subsequent chest x-rays and chest scan did not note any fibrotic or interstitial lung disease, the early chest x-ray findings of September 1973 did not indicate any chronic or progressive lung disease.  The June 2012 VA examination holds substantial probative value and heavily weighs against the Veteran's claim.  

The Veteran's belief that his pulmonary disability is related to service was not based upon continuity of symptomatology, but rather a belief that his disability was a result of asbestos exposure that occurred during service.  As discussed above, the Veteran does not have a diagnosis of asbestosis or any current lung disability consistent with the particular features of asbestos-related pathology.  There is no evidence of record that suggests that the Veteran's COPD diagnosis is etiologically linked to service, including the alleged asbestos exposure.  VA examiner in 2012 noted that there was no documented evidence of the onset of lung disease in service that had progressed to the current COPD.  He opined that the Veteran's present obstructive lung disease was not related to his active service.  The Board finds that this June 2012 opinion is highly probative, as the examiner reviewed the pertinent information and offered a thorough and persuasive discussion of the key facts and medical principles.  Therefore, the Board finds that the June 2012 VA medical opinion probatively shows that the Veteran's current COPD pathology did not manifest during service and is not etiologically related to service.  

Even considering the Veteran's lay testimony with regard to this matter, the most probative evidence weighs against the claim of entitlement to service connection in this case.  Competent medical evidence is required to establish an etiological nexus between the claimed disability on appeal and military service.  The Board finds that there is no medical evidence of record that establishes any such nexus.  In this case, the Board finds that the preponderance of the probative evidence of record weighs against finding any such nexus.  

Consequently, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a pulmonary disorder, claimed as asbestosis; the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert,  1 Vet. App. at 55. 

Pancreatitis

With regard to the Veteran's service connection claim for pancreatis, service treatment records reveal that in November 1970 he complained of stomach cramps, headache, and vomiting.  His December 1970 separation examination showed a normal abdomen and viscera on clinical evaluation.  On May 1978 National Guard re-enlistment medical examination report no abnormalities of the endocrine system, abdomen and viscera were noted.  The Veteran, at that time, reported that he was in "good" health.  On periodic medical examination reports for the National Guard in November 1981, September 1985, and October 1989, there were no abnormalities noted of the endocrine system, abdomen and viscera.  In his April 1991 separation examination report, no abnormalities of the endocrine system, abdomen and viscera were noted; and in his separation medical history report, the Veteran indicated that he did not have or had ever had stomach trouble.  

On September 1991 VA examination no complaints associated with the pancreas or endocrine system were reported.  In a June 1999 private medical progress report, it was noted that the Veteran was seen on emergency basis with complaints of upper abdominal pain, indigestion and burping, with some nausea and vomiting.  He was determined to have had pancreatitis and was admitted for further evaluation.  The discharge diagnoses were acute pancreatitis, and helicobacter gastritis.  A separate June 1999 private hospital report indicated the Veteran had mid epigastric pain that had begun suddenly six hours prior to arrival in the emergency room.  He vomited about three times.  The assessment was pancreatitis.  The following day, the Veteran complained that he was still hurting.  The impression was probable pancreatitis, since LFT's [liver function test] are not that bad.  In a June 1999 private medical consultation report, the clinical impression was acute pancreatitis of unknown etiology.  There were no complication of the disease.  The possibility of gallstone related (sludge or microlithiasis) disease was considered.  It was noted that the Veteran was doing well considering the time frame and it being the apparent first episode of pancreatitis.  

In a June 1999 physical examination report, the Veteran was assessed with pancreatitis, and rule out gallbladder disease.  A July 1999 upper abdomen ultrasound showed there was some slight prominence of the pancreas which seemed to be a little bit more hypo-echoic than usual which may indicate some edema changes from pancreatitis.  In October 1999 the Veteran underwent an esophagogastroduodenoscopy.  He had a preoperative diagnosis of abdominal pain, status post acute pancreatitis with mild chronic component.  A November 1999 abdominal ultrasound showed imaging of the right upper quadrant.  The pancreas was normal.  The impressions were normal pancreas and nonspecific gall bladder wall thickening.  In July 2000 the Veteran was seen by his private physician.  He had a fair amount of abdominal tenderness and guarding of the epigastric region.  The assessment was abdominal pain, early pancreatitis strongly suspected.  In an August 2000 private medical consultation, the impression was mild pancreatitis, etiology was unclear.  Also noted in an August 2000 private follow-up report, was that the Veteran had two documented episodes of pancreatitis; the etiology of which had not been determined.  The impression rendered during an April 2002 office visit was history of recurrent pancreatitis, now apparently resolved after having had sphincterotomy done.  He did not require any further gastrointestinal follow-up.  On April 2004 CT of the abdomen, the pancreas appeared unremarkable.  

At his June 2006 hearing the Veteran testified that he was first diagnosed with pancreatitis in 1999.  He stated that he had experienced symptoms similar to that of pancreatitis during service in 1969, 1970, and in 1974.  He stated that he went to sick call for such symptoms about 20 or 30 times.  He reported that his symptoms were worse during his second period of service.

On June 2012 VA examination, it was noted that the Veteran had been diagnosed with pancreatitis in 1999.  The Veteran reported a history of having pain in his mid stomach in May 1999 and was hospitalized.  He underwent a sphincterotomy, which he stated "helped some."  He stated that he continues to have stomach pain described as burning.  He recently had a gastrointestinal workup, upper and lower endoscopy, and CT of the abdomen.  He had a diagnosis of gastroesophageal reflux disease (GERD).  He stated that he required continuous medication to control his pancreas disorder.  He had mild abdominal pain (confirmed as resulting from pancreatitis by appropriate laboratory and clinical studies) attributable to his pancreas disorder or residuals of treatment for a pancreas disorder.  It was noted that he did not have any other pertinent physical findings, complications, conditions, signs and/or symptoms related to pancreatitis.  On April 2012 CT scan, the pancreas was reported to be normal.  There was a benign cyst seen in the liver.  The examiner opined that the Veteran's claimed pancreatitis disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran had the onset of acute pancreatitis in 1999.  There were no records that support pancreatitis before that time.  The evidence shows he was treated for stomach cramps, headache and vomiting in November 1970 with symptomatic management as an outpatient and there are no follow-up notes indicating persistent problems; this was inconsistent with acute pancreatitis.  The examiner found no intercurrent episodes of significant gastrointestinal complaints until the Veteran was admitted to the hospital in June 1999 for a seven-week history of abdominal pain and was found to have acute pancreatitis with significantly elevated amylase level.  He was evaluated but the cause of his pancreatitis was not established.  He has had chronic symptoms on and off since then with some findings also of malabsorption.  The examiner concluded that based on those findings, he was unable to link the Veteran's pancreatitis diagnosed initially in 1999 to his one episode of gastrointestinal upset in 1970.  

The Veteran has a current diagnosis of pancreatitis.  He acknowledges that he was initially diagnosed with the disorder in 1999, following several periods of active duty service.  He alleges he had symptoms similar to that of pancreatitis during service in 1969, 1970, and in 1974.  He now contends that pancreatitis diagnosed in 1999 is directly linked to symptoms of pancreatitis shown in service in 1969 and in the 1970's.  Service treatment records show that he was treated for stomach cramps, headache and vomiting on November 28, 1970 with symptomatic management as an outpatient and there are no follow-up notes indicating persistent problems.  In fact, his December 19, 1970 separation examination (less than one month following the November 1970 episode) clinical evaluation showed a normal abdomen and viscera and endocrine system.  Likewise, medical examination reports in 1978, 1981, 1985, 1989 and 1991 (separation) showed a normal abdomen and viscera and endocrine system.  In his April 1991 separation medical history report, the Veteran indicated that he did not have or had ever had stomach trouble.  The June 2012 VA examiner noted essentially that the lack of evidence of follow-up to the in service symptoms of stomach cramps, headache and vomiting, is inconsistent with acute pancreatitis.  Accordingly, the evidence does not support a finding that pancreatitis had its onset during the Veteran's active duty service.  

Post service, the evidence shows that the Veteran was initially diagnosed with pancreatitis in 1999, which is approximately 29 years after separation from his first period of active duty in December 1970; 25 years after separation from his second period of active duty in June 1974; and 8 years after separation from his third period of active duty in May 1991.  Such a lengthy periods (particularly in the 1970's) without evidence of treatment may be viewed as evidence weighing against the claim.  See Maxson, 230 F.3d 1330.  Consequently, service connection for a pancreatitis on the basis that it became manifest in service and persisted is not warranted.

In the absence of a finding of continuity of symptoms since service, the Veteran needs to establish service connection for pancreatitis by competent evidence of a nexus between his claimed disability and his active duty service.  However, the evidence of record is against establishing any such nexus.  In an August 2000 private medical report the Veteran was diagnosed with mild pancreatitis and the physician noted that the etiology was unclear; and in a follow-up report in August 2000 the physician noted that the Veteran had two documented episodes of pancreatitis, and the etiology had not been determined.  In June 2012 VA examiner diagnosed pancreatitis.  After reviewing the claims file and interviewing and examining the Veteran, he was of the opinion that the Veteran's pancreatitis was less likely than not incurred in or caused by the in-service episode of stomach cramps, headache and vomiting.  He noted that the onset of acute pancreatitis was in 1999 and stated that he did not find any records that supported the presence of pancreatitis before the 1999 onset.  He noted that after the gastrointestinal episode in the 1970's there were no intercurrent episodes of significant gastrointestinal complaints by the Veteran until he was admitted to the hospital in June 1999 for a seven-week history of abdominal pain.  At that time he was found to have acute pancreatitis with significantly elevated amylase level.  The Veteran was evaluated but the cause of  his pancreatitis was not established.  Based on those findings, VA examiner was unable to link the Veteran's pancreatitis to the incident in service in the 1970's.  The Board finds the June 2012 VA examination report addressing this issue to be highly probative, as it presents a competent medical opinion informed by review of the pertinent evidence of record.  As such, the examination report weighs significantly against the claim of entitlement to service connection for pancreatitis.  There are no opinions to the contrary of record.  

The Board acknowledges the Veteran's allegations that he had symptoms, similar to those associated with pancreatitis, in service that have been continuous since service, and recognizes that he is competent to testify as to observable symptoms.  38 C.F.R. § 3.159(a)(2); see also Layno, 6 Vet. App. at 471.

As noted, the Board finds that the Veteran is competent to present testimony that he experienced certain symptoms that may be related to pancreatitis.  However, he is not competent to establish a specialized medical determination such as the specific etiology of that disorder.  See Jandreau, 492 F. 3d 1372.  The Board acknowledges the Veteran's testimony suggesting chronicity of his pancreatitis during his military service and thereafter; however, these hindsight recollections are inconsistent with the overall evidence and thus not credible.  The contemporaneous service medical and history reports are highly probative evidence with regard to the Veteran's health during his time of service, including after the time of the described pertinent in-service episode of stomach cramps, headache and vomiting.  In light of the overall evidence, the Board does not find the Veteran's assertions to be credible.  The Board finds it highly significant that the Veteran did not report continuing gastrointestinal symptoms during the remainder of his various service periods highly significant since he had the opportunity to do so.  The failure to report any such symptoms he may have had during service after the 1970 episode many years after service also weighs against his credibility regarding a continuity of symptoms. 

Even considering the Veteran's lay statements, with regard to the matter they are competent to address, the most probative evidence weighs against the claim of entitlement to service connection in this case.  Competent medical evidence is required to establish an etiological nexus between a claimed disability and military service.  In this case, the Board finds that the preponderance of the probative evidence of record weighs against finding any such nexus with regard to the claimed pancreatitis. 

In this case, the most probative evidence shows that pancreatitis was not caused by nor aggravated by the Veteran's military service, including in particular the described in-service episode of stomach cramps, headache and vomiting.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for pancreatitis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55 (1990). 

Increased Rating Claim -- Residuals of Excision of a Lipoma

The record suggests that the Veteran's symptoms regarding his service-connected post-operative residuals of an excision of a lipoma have increased in severity; he essentially contends that a higher (compensable) rating is warranted for his service-connected disability at issue as his scar is tender and painful, far worse than noncompensable.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath, 1 Vet. App. at 594.  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis herein is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The rating criteria in 38 C.F.R. § 4.118, regarding skin diseases, have changed during the rating period, effective August 23, 2008.  These revisions, however, are inapplicable, as they are applicable only to applications for benefits received by VA on or after October 23, 2008.  See 73 FR 54708 (Sept. 23, 2008).  The Veteran's claim was received in 2003.

The Veteran's residuals of an excision of a lipoma are rated under 38 C.F.R. § 4.118, Diagnostic Code 7819.  Diagnostic Code 7819 indicates to rate them as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or impairment of function.  

38 C.F.R. § 4.118, Diagnostic Code 7801 (2008) permits a 10 percent rating for scars other than of the head, face, or neck, that are deep or that cause limitation of motion, if they have an area or areas exceeding 6 square inches (39 sq. cm.).  Under 38 C.F.R. § 4.118, Diagnostic Code 7802 (2008), scars other than of the head, face, or neck, that are superficial and that do not cause limited motion warrant a 10 percent rating if they have area or areas exceeding 144 square inches (929 sq. cm.).  Under 38 C.F.R. § 4.118, Diagnostic Code 7803 (2008), unstable superficial scars warrant a 10 percent rating.  Under Diagnostic Code 7804, scars which are superficial and painful on examination warrant a 10 percent rating.  Under Diagnostic Code 7805, scars are to be rated on limitation of function of the affected part.  The Veteran's scar is located on his back/trunk.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

On April 2003 VA examination for skin disease, the Veteran was evaluated for a lipoma that was removed from the left side of the back.  He reported that he had no problems with that area.  On examination there was an approximately 2-inch flat hypopigmented scar to the left flank.  It was not affixed to underlying tissues and not associated with any chronic skin changes such as ulcerations or skin breakdown, and there were no motor or sensory losses associated with the scar.  It was not affixed to the underlying tissues.  The impression was residuals of surgery for removal lipoma to the back.  

On March 2008 VA examination, the Veteran provided a history of developing two small tumors (identified as lipomas) growing under his skin on his back.  He had surgery to have them removed.  He denied any further treatment for the lipomas.  He also denied any additional treatment for the scars since that time.  He reported additional lipomas erupting on both sides of his lower abdomen.  He reported increased sensitivity and pain of the scar on his posterior trunk.  He stated he was unemployed as an Army National Reservist from chronic back pain and stated the lipomas do not cause him problems in performing his duties when he was employed.  He further denied being incapacitated at any time because of the lipomas or scar.  He denied any treatment for the lipomas other than surgically removing them.  He stated that his skin disorder did not impact his employment.  He stated that his skin condition does not restrict him from doing his chores at  home.  Functionally, the Veteran was independent in activities of daily living, transfers, and ambulation.

During the June 2006 video conference hearing the Veteran testified that his scar was tender and painful.  During the December 2011 video conference hearing, regarding his service-connected scar, he stated "They disturb me some."  

On examination, the Veteran was alert and oriented and did not appear to be in any acute distress.  He reported new lipomas erupting on both lateral abdomen.  Neither the Veteran nor the examiner could locate these nodules.  There was a 2-inch scar on the left thoracic area of the posterior trunk, and forearm.   The scar was well-healed, smooth, flat and stable.  It was normal pigmented.  There was no adherence to underlying tissue.  There was no pain of the scar during the examination.  The texture of the scar was normal with that of the surrounding skin.  The scars did not present any limitation of motion.  There was no residual of a lipoma present.  The exposed area was 0% and the entire body affected was approximately 0%.  The impression was post lipoma with stable scar.

On June 2012 VA examination for skin disease, it was noted that the Veteran has or has had a skin disorder described as lipoma.  His skin disorder does not cause scarring or disfigurement of the head, face or neck.  He did not have any benign or malignant skin neoplasms.  He did not have any systemic manifestations due to any skin diseases.  He had not been treated with oral or topical medications in the past 12 months for any skin disorder.  On physical examination the Veteran did not have any visible skin disorders, or a benign or malignant neoplasm or metastases related to the claimed scar residuals.  He did not have any skin disorder that impacted his ability to work.  

The Veteran was diagnosed with having scar from removal of lipoma, located on his trunk.  He did not have any scars or disfigurement of the head, face or neck.  He reported that he has no problems but "every once and a while it gets a little bit tender."  He reported that the scar on his trunk was painful.  He reported that the scar on his trunk was not unstable, with frequent loss of covering of skin over the scar.  The scar was not both painful and unstable.  On physical examination the scar was located on the left lower back.  It was a horizontal (linear) 5 cm scar that was barely visible and not painful to touch.  The Veteran's scar does not result in limitation of function, or impact his ability to work.

Based on the evidence, the Board concludes that a compensable rating is not warranted for residuals of an excision of a lipoma.  Because the residual scar is not located on the Veteran's head, face, or neck, Diagnostic Code 7800 is not applicable.  A compensable rating is not warranted under Diagnostic Codes 7801 and 7802, as the residual scar does not have an area or areas of 6 square inches/39 square cm, or of 144 square inches/929 square centimeters.  Neither is a compensable rating warranted under Diagnostic Code 7803, as the Veteran's scar is not unstable.  A compensable rating cannot be assigned for it under Diagnostic Code 7804 as it is not painful on examination.  While the Veteran (in March 2008) reported that he had increased sensitivity and pain of the scar on his posterior trunk, the examiner found there was no pain of the scar during the examination.  He also reported a painful scar during VA evaluation in June 2012, however, on objective examination the examiner noted that the scar was barely visible and was not painful to touch.  

Additionally, a compensable rating cannot be assigned under an applicable Diagnostic Code for limitation of motion of the back as the scar does not cause limitation of motion of the back.  The provisions of 38 C.F.R. §§ 4.40, 4.45 do not assist, as functional impairment is not shown.  The 2008 and 2012 VA examiners noted that the Veteran's scar did not result in any functional limitation.

The Veteran's assertions that his scar is painful have been considered.  However, the objective evidence showing that this is not the case, is considered more probative than his otherwise unsupported contention.  

In Hart, 21 Vet. App. 505, the Court discussed the concept of the "staging" of ratings, finding that in cases where an increased rating has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  The Board concludes that the Veteran's disability has not changed, and so a uniform rating is warranted.  

Other Considerations

The above determination is based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation 38 C.F.R. § 3.321(b)(1) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria used to evaluate the Veteran's service-connected disability reasonably describe his disability level and symptomatology.  The schedular criteria, in general, are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Lastly, the Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, if the disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In the instant case, the Veteran stated at the March 2008 and June 2012 VA examinations that his skin disorder did not impact his employment; thus, an unemployability claim has not been reasonably raised by the record.


ORDER

Service connection for a low back disorder, claimed as a back strain is denied.

Service connection for bone spurs of the spine, including as secondary to the low back disability is denied.

Service connection for a pulmonary disorder, claimed as asbestosis is denied.

Service connection for pancreatitis is denied.

A compensable disability rating for post-operative residuals of an excision of a lipoma is not warranted.



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


